Johnson, J.
The object of creating the summary jurisdiction was to avoid the expense and delay incident to formal and *98technical pleading; and hence in that jurisdiction the plaintiff has always been permitted to state his case in the most concise manner. The form adopted im the present instance I found in use five and twenty years ago, and it is in conformity with the practice in other cases within the summary jurisdiction. I have neither seen nor heard of any evils growing out of that practice; and I know of no reason why it should be now remodelled. The motion to set aside the nonsuit is granted.
Nott, J. and Colcock, J. concurred.